Citation Nr: 1719954	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss prior to September 28, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970, July 1972 to August 1979, and the Air Force Reserves from August 1979 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Subsequent to the Veteran's appeal, in March 2013 the RO granted a 10 percent rating for bilateral hearing loss effective September 28, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status, and the issues are as stated on the cover page.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran is service-connected for bilateral hearing loss, currently evaluated at 10 percent effective September 28, 2012.  In the March 2013 rating decision, the RO relied on a September 2012 VA examination in assigning the Veteran's current rating.  

However, the Veteran contends the September 2012 audiological test was not conducted accurately due to his anxiety.  See March 2016 VA-9.  Furthermore, an April 2014 Fort Worth CBOC audiological test showed moderate to severe sensorineural hearing loss from 2000 Hz to 8000 Hz on the right ear and profound sensorineural hearing loss from 1000 Hz to 8000 Hz on the left ear.  The Veteran returned in June 2015 complaining of increased difficulty understanding speech, particularly over the phone.  The physician noted that audiological testing showed a decrease in hearing, particularly in the left ear.  

Considering these assertions in light of the time period since the last examination, and, hence, the possibility of the worsening of his disability, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a remand for a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he provide information as to any outstanding records pertaining to his hearing loss, to specifically include any private audiological evaluations the Veteran has undergone.

2. Next, obtain any relevant updated VA treatment records, to include from June 2015 to present.

3. Thereafter, schedule the Veteran for a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in the examiner's report.  Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




